DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 02/16/2021.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a gaming system comprising a game wherein prior to a plurality of free activations of a plurality of game reels cause a plurality of different predetermined patterns of symbols to be displayed on the game reels.  For each free activation cause a display of a pattern of symbols and determine any awards.  Responsive to symbols of the displayed pattern matching any predetermined patterns of symbols causing the matching symbols to be locked for subsequent activations.  Further responsive to a different pattern of symbols being displayed comprising a second pattern of symbols which does not match any one of the displayed different predetermined pattern of symbol and not matching one of the plurality of different predetermined patterns of symbols which was previously matched during the plurality of free activations not locking the second pattern for subsequent one of the plurality of free activations.  The closets prior art of record, Watkins et al. (US Pub. No. 2012/0295688 A1) teaches a gaming machine comprising a game wherein a plurality of symbols are generated on the reel wherein when a predetermined pattern of symbols among the plurality of symbols occur, such as a wild, the symbol reel is locked.  However, Watkins and the other prior art of record lack teaching, making obvious, or anticipating all the features in combination.  See specifically the step process of the not matching an entire reel not being locked for a subsequent respin .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/22/2021